      .~.


4
    AO 245B (CASDRev. 08/14} Judgment in a Petty Criminal Case


                                            UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA
                    UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                       v.                                 (For Offenses Committed On or After November 1, 1987}
                        Justino BAUTISTA-RUIZ
                                                                             Case Number:         20CR0296-AGS

                                                                          SAMANTHA B. JAF
                                                                          Defendant's Attorney·
    REGISTRATION NO.                   93504298


    The Defendant:
                         · ty to count(s)     1 OF T

    D was found guilty on count(s)
            after a. n1ea. of not miiltv.           .
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                             Count
    Title & Section                         Nature of Offense                                                               Number(s)
    8 USC 1325 (a)(l)                       IMPROPERATTEMPTED ENTRY BY AN ALIEN                                                1
                                            (MISDEMEANOR).




            The defendant is sentenced is provided on page 2 of this judgment


    D       The defendant has been found not guilty on count(s)

    X
                       -UNDERLYING
                         - - - - -COUNTS
    D       Count(s)
                                   - - - - - - - - ate                  Dismissed without prejudice on the motion of the United States.
                                                                                        .                          .


    IZI     Assessment :   REMITTED


    IZI · No fine                    D Forfeiture pursuant to order filed                                              , included herein.
             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid.· If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any
    inaterial change in the defendant's economic circumstances.                                                                   ·




                                                                                                                        20CR0296-AGS
DEFENDANT:                Justino BAUTISTA-RUIZ                                                   Judgment- Page 2 of2
CASE NUMBER:              l 9CR0296-AGS

                                                IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TIME SERVED (47 DAYS)




•     Sentence imposed pursuant to Title 8 USC Section 1326(b).
•     The court makes the following recommendations to the Bureau of Prisons:




•     The defendant is remanded to.the custody of the United States Marshal.

•     The defendant shall surrender to the United States Marshal for this district:
      •     at
                 --------- A.M.                              on
                                                                  ------------------
      •     as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
•     Prisons:
      •     on or before
      •     as notified by the United States Marshal.
      •     as notified by the Probation or Pretrial Services Office.

                                                      RETURN
I have executed this judgment as follows:

      Defendant delivered on                                            to
                               -------------                                 ---------------
at - - - - - - - - ~ - - - , with a certified copy of this judgment.


                                                               UNITED STATES MARSHAL



                                   By                     DEPUTY UNITED STATES MARSHAL




                                                                                                     19CR0296-AGS
